COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-126-CR
 
 
ELIZABETH ANNE ROHR                                                       APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
         FROM COUNTY
CRIMINAL COURT NO. 3 OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On March 13, 2007, appellant Elizabeth Anne Rohr
filed a notice of appeal from the trial court=s denial
of her motion for judgment nunc pro tunc. 
On April 12, 2007, we informed appellant by letter of our concern that
we do not have jurisdiction over such an appeal;[2]
we also told appellant that the appeal could be dismissed for want of
jurisdiction unless she or any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal on or before April 23,
2007.  We have not received any response
showing grounds for continuing the appeal.[3]
Accordingly, we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 43.2(f); Sanchez,
112 S.W.3d at 312; Everett, 82 S.W.3d at 735.
 
PER CURIAM
PANEL D:  LIVINGSTON, DAUPHINOT,
and HOLMAN, JJ.
DO NOT PUBLISH
Tex.
R. App. P.
47.2(b)
 
DELIVERED: June 7, 2007




[1]See Tex. R. App. P. 47.4.


[2]See Sanchez v. State, 112 S.W.3d 311, 312
(Tex. App.CCorpus Christi 2003, no
pet.) (holding that court of appeals does not have jurisdiction over appeal
from order denying a request for judgment nunc pro tunc to correct jail time
credit); Everett v. State, 82 S.W.3d 735, 735 (Tex. App.CWaco 2002, pet. dism=d) (holding same); see
also Moffatt v. State, No. 02-05-00372-CR, 2005 WL 3082253, at *1 (Tex.
App.CFort Worth Nov. 17, 2005,
no pet.)  (mem. op.) (not designated for
publication) (citing above cases and holding same).


[3]To the extent that
appellant=s ANotice & Application
for Writ Ordering Law Library Access or Appeal Bond for >Pro Se= Prisoner Held in Denton
Co Jail@ seeks relief with respect
to this appeal, such relief is DENIED.